Case 1:20-cv-24302-DLG Document 1 Entered on FLSD Docket 10/20/2020 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.

 FRETREAMA HOLLIS,

        Plaintiff,
                                                          JURY TRIAL DEMANDED

 v.

 THE CAPRI RESTAURANT, INC., a Florida
 for profit corporation, JAMES P. ACCURSIO,
 and PATRICIA ACCURSIO,

       Defendants.
 ______________________________________/

                               COMPLAINT FOR DAMAGES

        Plaintiff, FRETREAMA HOLLIS, (“HOLLIS”) by and through her undersigned attorney,

 file her Complaint for Damages against Defendants, THE CAPRI RESTAURANT, INC., a

 Florida profit corporation, (hereinafter “CAPRI RESTAURANT”), JAMES P. ACCURSIO,

 (hereinafter “J. ACCURSIO”) and PATRICIA ACCURSIO, (hereinafter “P. ACCURSIO”), and

 states as follows:

                                      INTRODUCTION

        1.   This is an action to recover unpaid minimum wage compensation under the Fair

 Labor Standards Act, as amended, 29 U.S.C. § 201 et. seq, (hereinafter “FLSA”), and the Florida

 Minimum Wage Amendment, Article X, §24 of the Florida Constitution.

                                          JURISDICTION

        2. This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b), 28

 U.S.C. §1331, and 26 U.S.C. §7434.
Case 1:20-cv-24302-DLG Document 1 Entered on FLSD Docket 10/20/2020 Page 2 of 7




        3.   At all times pertinent to this Complaint, the corporate Defendant regularly owned and

 operated a business engaged in commerce or in the production of goods for commerce as defined

 in §3(r) and 3(s) of the FLSA, 29 U.S.C. §203(r) and 203(s).

        4. During all time periods set forth herein Defendants, CAPRI RESTAURANT,

 operated as a restaurant.

        5. During all time periods set forth herein, Defendants, J. ACCURSIO and P.

 ACCURSIO operated CAPRI RESTAURANT.

        6. At all times material hereto, corporate Defendant, CAPRI RESTAURANT, was and

 continues to be an “enterprise engaged in commerce” within the meaning of the FLSA.

        7. Plaintiff’s’ work involved handling on a regular and recurrent basis “goods” or

 “materials,” as defined by the FLSA, which were used commercially in Defendants’ business,

 and moved in interstate commerce. Specifically, the Plaintiff handled food and drinks which

 were originally manufactured outside the State of Florida.

        8. Upon information and belief, during the relevant time period, the Defendants had an

 annual gross volume of sales made or business done of not less than $500,000.00.

        9. During all time periods set forth herein, the Defendants had no less than 5 other

 employees handling, selling or otherwise working on goods or materials that had moved in or

 were produced for commerce. Those workers also handled food and drinks at the Defendants’

 restaurant, which were originally manufactured outside the State of Florida.

        10. The Defendants are subject to the jurisdiction of this Court because they engage in

 substantial and not isolated activity within the Southern District of Florida.

        11. The Defendants are also subject to the jurisdiction of this Court because they operate,

 conduct, engage in, and/or carry on business in the Southern District of Florida.
Case 1:20-cv-24302-DLG Document 1 Entered on FLSD Docket 10/20/2020 Page 3 of 7




                                             VENUE

        12. The venue of this Court over this controversy is based upon the following:


         a.      The unlawful employment practices alleged below occurred and/or were

         committed in the Southern District of Florida

         and,

         b.      Defendants were and continue to be a corporation and individuals doing business

         within this judicial district.

                                            PARTIES

        13. At all times material hereto, Plaintiff, HOLLIS was a resident of Miami, Miami-Dade

 County, Florida and was an “employee” of the Defendants within the meaning of the FLSA.

        14. During the time period set forth herein, corporate Defendant, CAPRI RESTAURANT

 was conducting business in Florida City, Miami-Dade County, Florida, with its principal places

 of business in that city.

        15. During the time periods set forth herein, Defendant, CAPRI RESTAURANT was and

 continues to be an “employer” within the meaning of the FLSA, and the Florida Minimum Wage

 Amendment, Article X, §24 of the Florida Constitution.

        16. At all times material hereto, Defendants, J. ACCURSIO and P. ACCURSIO were and

 continue to be “employer[s]” within the meaning of the FLSA, and the Florida Minimum Wage

 Amendment, Article X, §24 of the Florida Constitution.

        17. During all time periods set forth herein, Defendants, CAPRI RESTAURANT, J.

 ACCURSIO and P. ACCURSIO knowingly, willfully and maliciously failed to pay Plaintiff,

 HOLLIS her lawfully earned wages in conformance with the FLSA.
Case 1:20-cv-24302-DLG Document 1 Entered on FLSD Docket 10/20/2020 Page 4 of 7




        18. Defendants committed a willful, malicious and unlawful violation of the FLSA and,

 therefore, are liable for monetary damages.

        19. At all times material hereto, the work performed by Plaintiff, HOLLIS was directly

 essential to the business performed by Defendants.

        20. Plaintiff, HOLLIS has fulfilled all conditions precedent to the institution of this action

 and/or such conditions have been waived.

                                    STATEMENT OF FACTS

        21. On or about January 16, 2012, Plaintiff, HOLLIS was hired by the Defendants as a

 busser and then server at the Defendants’ restaurant business. Her employment ended on about

 June 29, 2020.

        22. During her employment set forth herein, above, Plaintiff, HOLLIS was paid below the

 full minimum wage for her work hours.

        23. The Defendants failed to satisfy all conditions precedent for taking an FLSA “tip

 credit” against Plaintiff’s minimum wages.

        24. Defendants knowingly and willfully operated their business with a policy of not

 paying wages in conformance with the applicable law, to the Plaintiff.

        25. Defendants, J. ACCURSIO and P. ACCURSIO were supervisors and or

 manager/owners who were involved in the day-to-day operations and/or were directly

 responsible for the supervision of Plaintiff. Therefore, they are personally liable for the FLSA

 violations.

        26. Defendants, J. ACCURSIO and P. ACCURSIO were directly involved in decisions

 affecting employee compensation and/or hours worked by Plaintiff.
Case 1:20-cv-24302-DLG Document 1 Entered on FLSD Docket 10/20/2020 Page 5 of 7




        27. Plaintiff has retained Bober & Bober, P.A. to represent her in this litigation and have

 agreed to pay the firm a reasonable fee for its services.

                                    STATEMENT OF CLAIM:

                                              COUNT I

                VIOLATION OF 29 U.S.C. § 206 (UNPAID MINIMUM WAGES)

        28. Plaintiff realleges Paragraphs 1 through 27 of this Complaint as if fully set forth

 herein.

        29. Plaintiff’s employment with Defendants was to consist of a normal workweek for

 which she was to be compensated at or above the FLSA minimum wage.

        30. 29 U.S.C. § 206 and requires that any employee covered by the FLSA be paid their

 minimum wages.

        31. Defendants unlawfully availed themselves to an FLSA “tip credit.”

        32. The Defendants failed to satisfy all conditions precedent for taking a “tip credit”

 against the Plaintiff’s minimum wages.

        33. The Defendants acted willfully.

        34. As a direct and proximate result of Defendants’ willful violation of the FLSA,

 Plaintiff is entitled to liquidated damages pursuant to the FLSA.

           WHEREFORE, Plaintiff respectfully requests:

           a.    judgment in her favor for all unpaid minimum wages due or payable;

           b.    liquidated damages;

           c.    attorney’s fees and costs pursuant to the FLSA;

           d.    post-judgment interest;

           e.    recoupment of all tips which belonged to the Plaintiff; and,
Case 1:20-cv-24302-DLG Document 1 Entered on FLSD Docket 10/20/2020 Page 6 of 7




        f.      all other and further relief this Court deems to be just and proper.

                                             COUNT II

    VIOLATION OF ARTICLE X, § 24, FLORIDA CONSTITUTION AND SECTION
                      448.110 FLORIDA STATUTES

       35. Plaintiff realleges Paragraphs 1 through 27as if fully stated herein.

       36. Pursuant to Article X, Section 24 of the Florida Constitution, Defendants were

 required to pay Plaintiff at least the applicable Florida minimum wage.

       37. During Plaintiff’s employment, Defendants paid her less than the statutory minimum

 wage for many of her work hours. The Defendants acted willfully.

        WHEREFORE, Plaintiff respectfully requests that judgment be entered in her favor

 against the Defendants:

        a.      Declaring that Defendants violated Article X of the Florida Constitution, insofar

                as failing to pay Plaintiff at or above the minimum wage;

        b.      Awarding Plaintiff all back wages due and owing;

        c.      Awarding Plaintiff liquidated damages in the amount equal to her back wages;

        d.      Awarding Plaintiff attorney’s fees and costs and expenses of this

        litigation;

        e.      Awarding Plaintiff prejudgment and post-judgment interest;

        g.      Recoupment of all tips which belonged to the Plaintiff; and,

        h.      Awarding such other and further relief this Court deems to be just and proper.

                                          JURY DEMAND

        Plaintiff demands trial by jury on all issues so triable as of right by jury.
Case 1:20-cv-24302-DLG Document 1 Entered on FLSD Docket 10/20/2020 Page 7 of 7




 DATED: October 19, 2020.


                                    Respectfully submitted,

                                    BOBER & BOBER, P.A.
                                    Attorneys for Plaintiff
                                    2699 Stirling Road, Suite A-304
                                    Hollywood, FL 33312
                                    Phone: (954) 922-2298
                                    Fax: (954) 922-5455
                                    peter@boberlaw.com
                                    samara@boberlaw.com

                                    By: _ _s/. Peter Bober____________________
                                           PETER BOBER
                                           FBN: 0122955
                                           SAMARA BOBER
                                           FBN: 0156248
